  Case: 1:17-md-02804-DAP Doc #: 3178 Filed: 02/21/20 1 of 2. PageID #: 489633




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                 )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                            )
                                             )       JUDGE POLSTER
THIS DOCUMENT RELATES TO:                    )
“Track One-B Cases”                          )
                                             )
                                             )       ORDER REGARDING DOCUMENT
                                             )       PRODUCTION TO MDL REPOSITORY


       In Case Management Order No. 1, the Court ordered defendants to produced certain

documents to the MDL Repository. Specifically, the Court ordered

       all Defendants shall review documents previously produced pursuant to any civil
       investigation, litigation, and/or administrative action by federal (including
       Congressional), state, or local government entities involving the marketing or
       distribution of opioids and shall produce to the PEC non-privileged documents
       relevant to the claims in this MDL proceeding.

Docket no. 232 at 15, ¶9.k.ii. This Order applied to “All Cases.”

       Subsequently, Special Master Cohen entered Discovery Ruling No. 22, which addressed the

same topic and added certain obligations. Specifically, the Ruling stated:

               Defendants shall produce in discovery in this MDL copies of all sworn
       statements, testimony, video-taped testimony, written responses and discovery,
       expert reports, and other documents and discovery that they produce in any court
       case, government investigation, or government hearing, regarding the marketing,
       sales, distribution, or dispensing of Opioids or Opioid Products, including any
       exhibits referred to in that testimony, on an ongoing basis, for the Track Two cases;
  Case: 1:17-md-02804-DAP Doc #: 3178 Filed: 02/21/20 2 of 2. PageID #: 489634



       except Defendants shall not produce any privileged materials, and instead shall
       produce privilege logs listing those materials, as has been the existing practice.

Docket no. 2576 at 4. This Ruling, however, applied only to the “Track Two cases.”

       The Court has been made aware that there is some confusion regarding various defendants’

obligations, because some defendants have been dismissed from Tracks One and Two. Accordingly,

the Court now makes clear that the above-quoted provision from Discovery Ruling No. 22 shall

apply to all defendants in all MDL cases. Defendants are directed to comply with this Order if they

have not.


       IT IS SO ORDERED.


                                                     /s/ Dan Aaron Polster
                                                     DAN AARON POLSTER
                                                     UNITED STATES DISTRICT JUDGE

Dated: February 21, 2020




                                                2
